Citation Nr: 0211452	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for post-traumatic stress disorder.

In July 2002, the veteran testified at a video conference 
hearing before the undersigned Board Member; a transcript of 
which has been associated with the claims file.


FINDINGS OF FACT

1.  The record reflects that on May 17, 2001, the veteran was 
notified that a VA examination had been scheduled on June 4, 
2001, in connection with his claim.  The letter was not 
returned as undeliverable.

2.  The veteran did not report for the June 4, 2001, 
examination.  

3.  The record reflects that on June 11, 2001, the veteran 
was notified that a VA examination had been scheduled on June 
14, 2001, in connection with his claim.  The letter was not 
returned as undeliverable.

4.  The veteran did not report for the June 14, 2001, 
examination.  

5.  In April 2002, the RO issued a supplemental statement of 
the case, informing the veteran of his failure to report for 
the June 4, 2001, and June 14, 2001, examinations.  The 
supplemental statement of the case was not returned as 
undeliverable.


CONCLUSION OF LAW

The attempt to reopen the claim for service connection for 
post-traumatic stress disorder is denied due to failure to 
report, without good cause, for VA compensation examinations.  
38 C.F.R. § 3.655(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2001).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  (Emphasis added.)

Initially, the veteran filed a claim for service connection 
for post-traumatic stress disorder in March 1989.  The record 
reflects that the veteran was scheduled for a VA examination 
in June 1989, to which he failed to report.  In a July 6, 
1989, letter, the RO informed the veteran that as a result of 
his failure to report for the examination, that it had no 
choice but to deny his claim.  The RO informed the veteran, 
"If you believe our decision is incorrect, please see the 
Notice of Procedural and Appellate Rights printed on the back 
of this letter."  The veteran did not appeal the decision, 
and thus it became final.

In August 1990, the veteran attempted to reopen his claim for 
service connection for post-traumatic stress disorder.  In a 
September 1990 letter, the RO informed the veteran that it 
was scheduling him for an examination and that if he failed 
to report, his claim could be denied.  The record reflects 
that the veteran failed to report for the October 1990 
examination, and his claim was denied that same month.  In 
the October 1990 notification letter, the RO informed the 
veteran of his failure to report for the examination and 
stated that it would take action if the veteran informed it 
of his willingness to report for an examination.  The RO also 
provided the veteran with his appellate rights.  The record 
does not reflect that the veteran indicated that he was 
willing to report for an examination nor that he appealed the 
decision.  

In April 1992, the veteran attempted to reopen his claim for 
service connection for post-traumatic stress disorder.  The 
record reflects that the veteran failed to report for an 
examination scheduled in June 1992.  In January 1993, the 
veteran asked about the status of his claim.  The RO 
rescheduled an examination in July 1993, and the record 
reflects that the veteran failed to report to that 
examination.  In a September 1993 letter, the RO informed the 
veteran that it had denied his claim for service connection 
for post-traumatic stress disorder, which included informing 
him that he had failed to report for a VA examination.  He 
was provided a copy of his appellate rights, and did not 
appeal the decision.

In March 1996, the veteran attempted to reopen his claim for 
service connection for post-traumatic stress disorder.  The 
following month, the RO sent the veteran a letter requesting 
that he list his stressors relating to his post-traumatic 
stress disorder.  In June 1996, the RO sent the veteran a 
second letter, informing him that he had failed to respond to 
its April 1996 letter and as a result, his claim was denied.  
The RO provided the veteran with a copy of his appellate 
rights.  The veteran did not appeal the decision.

In the current appeal, the veteran submitted a petition to 
reopen his claim for service connection for post-traumatic 
stress disorder in February 1998.  

The record reflects that in a May 17, 2001, letter, QTC 
Medical Services informed the veteran that VA had requested 
that he be scheduled for an examination and that an 
examination had been scheduled for June 4, 2001.  QTC Medical 
Services informed him that it was "very important that you 
report for the examination" and that "[i]f you fail to 
report for your examination, the VA will consider your claim 
without benefit of evidence from the examination which might 
be material to the outcome of your claim."  The record 
reflects that the veteran did not report for the examination 
and that the May 17, 2001, notification was not returned as 
undeliverable.  Therefore, it is presumed that the veteran 
received the May 2001 notification.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

In June 2001, QTC Medical Services informed the veteran that 
an examination was scheduled for June 14, 2001.  QTC Medical 
Services also informed the veteran of the importance of 
reporting to the examination and the consequences of the 
failure to report.  The record reflects that the veteran did 
not report for the examination and that the June 2001 
notification was not returned as undeliverable.  (The Board 
notes that the address to where these letters were sent was 
the same address that the veteran provided in a March 2001 
letter.)  The June 11, 2001, letter was not returned as 
undeliverable, and thus it is presumed that the veteran 
received the examination notification.  See Mindenhall, 7 
Vet. App. at 274.

In an April 2002 supplemental statement of the case, the RO 
informed the veteran of his failure to report to both the 
June 4, 2001, and June 14, 2001, examinations.  In the cover 
letter to the veteran, the RO informed the veteran that he 
could respond to the supplemental statement of the case in 
the next 60 days.  The record does not reflect that the 
supplemental statement of the case was returned as 
undeliverable, and thus the veteran is presumed to have 
received the supplemental statement of the case.  See id.  
The veteran also did not respond to the supplemental 
statement of the case.

Thus, the Board finds that the veteran has not submitted any 
evidence of "good cause" for his failure to report for the 
June 2001 examinations.  See 38 C.F.R. § 3.655(b).  As stated 
above, when a veteran is seeking benefits for a claim for 
service connection that has been previously denied and fails 
to appear for the examination, without good cause, the claim 
will be denied.  Id.  If the veteran chooses to not show for 
an examination, while at the same time pursuing a claim for 
VA benefits, that is his choice, and he must bear any adverse 
consequences of such action.

What is clear is that VA has taken concerted efforts to 
assist the veteran in the development and adjudication of his 
claim, to include the RO's rescheduling an examination after 
the veteran failed to report to the first one.  The Board 
must note that the veteran has a long history of failing to 
report for VA examinations scheduled in conjunction with his 
claim for service connection for post-traumatic stress 
disorder.  The Board finds that scheduling the veteran for 
another examination constitutes a waste of limited government 
resources.  See e.g., Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

The Board is aware that in the April 2002 supplemental 
statement of the case, the RO did not provide the veteran 
with the provisions of 38 C.F.R. § 3.655(b); however, the 
veteran is charged with knowledge of the VA regulation of 
38 C.F.R. § 3.655(b), which clearly states that if a claimant 
fails to appear for an examination, without good cause, in 
connection with a reopened claim for a benefit which was 
previously disallowed, the claim will be denied.  See Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding that VA 
regulations are binding "on all who seek to come within 
their sphere, 'regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance.'" (quoting Fed. Crop Ins. Corp v. Merrill, 332 
U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 (1947))).  
Accordingly, the Board finds that such error by the RO was 
harmless. 

Additionally, the Board notes that at the July 2001 hearing 
before the undersigned, the veteran stated that he would be 
willing to report for an examination.  However, the Board 
finds that it will not schedule him for an examination for 
two reasons.  One, the veteran has not attempted to establish 
good cause for failing to report to the June 4, 2001, and 
June 14, 2001, examinations.  Two, he has a history of 
failing to report to examinations and failing to establish 
good cause for his failure to report.  In fact, the veteran 
has not one time reported to the six examinations that have 
been scheduled in conjunction with his claim for service 
connection for post-traumatic stress disorder (to include his 
petitions to reopen the claim).  The Board finds no basis in 
the record to believe that the veteran will now show up for 
an examination.

As the veteran's claim is a petition to reopen a claim for 
service connection for post-traumatic stress disorder, which 
had been previously disallowed, and he has failed to 
establish "good cause" in his failure to report to the June 
1999 VA examination, it is denied pursuant to 38 C.F.R. 
§ 3.655(b).


ORDER

The petition to reopen the claim for service connection for 
post-traumatic stress disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

